Case 1:19-cv-03186-ELH Document2 Filed 11/04/19 Page 6 of 18

AO 440 (Rev. 06/12} Summons int a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

 

This summons for (name of individual and title, if any) May { Ta gh At red Cy oreo
U f

_was received by me on (dae) sf f fi) od

(1 [ personally served the summons on the individual at (place)

 

on (date) ; or

 

© 1 left the summons at the individual’s residence or usual place of abode with (name)

, 2person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

of served the summons on (name of individual) E Li Kennem : who is

designated by law to_accept service of process on behalf of (name of organization) Le A 1aGgZ
Yt bere (, [fof te on (date) Ite 9082 ; OF

[7 T returned the summons unexecuted because - - ‘0r

 

 

 

(Other (specify):

My. fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

hl —

Server's signature

Lan Cen, Syren

Printed name and tithe

Date:

 

 

 

Server’s address

Additional information regarding attempted service, etc:

 
Affidavit - Return of Private Process
U. S. District Court District of Maryland ©
Case # ELH-19-3186 7
Case Elizabeth Thomas
vs. |

Meritage Homes Corporation, et al

The undersigned certifies to be a competent person over 18 years old and is nota party to the aforesaid action.

That on 1/10/2020 at 12:10:00 PM at 7 St. Paul St, Suite 800 Baltimore, MD 21202

Meritage Homes Corporation s/o CSC Lawyers Inc. Service was served with
Accepted by: Ellinam Renner, Legal

2 Writ of Summons Cl confessed Judgement
“4! Complaint | LI Show Cause Order
oO injunction 7 C] Replevin
L) interrogatories CU) Writ of Garnishment on Property
Cl Subpoena * CO writ of Garnishment on Wages
U Notice to Take Deposition C] civil Non-Domestic Case Information Report
Ui order to Appear for Oral Exam Cl Civil Domestic Case Information Report
Supporting Documents : LI} Request for Production of Documents.
Other: .
Race: Black Height 6" Hair: Black Age: 40
Sex Male Weight: 180 Other:

The undersigned further solemnly declares and affirms under the penalty of perjury that the matter and
facts set forth herein are true and correct to the best of my knowledge, information .and belief.

Date: 1/10/2020 | fo-— Lan (xae,

Private Process Server

Filer info: Address: PO Box 540, Reisterstown,
MD 24136. Email: priorityplus@aal.com.
Phone: 443-277-6180

 
